DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          MICHELLE C. EARL,
                              Appellant,

                                     v.

                            ROGER A. EARL,
                               Appellee.

                               No. 4D14-28

                              [July 29, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
502012DR006751XX.

  Jane Kreusler-Walsh and Stephanie L. Serafin of Kreusler-Walsh,
Compiani and Vargas, P.A., West Palm Beach, for appellant.

   Troy William Klein, West Palm Beach, for appellee.

MAY, J.

    The former wife appeals a final judgment of dissolution. She argues
the trial court erred in awarding her durational, rather than permanent
periodic alimony, and in failing to require the former husband to maintain
life insurance. The former husband agrees that the court erred in failing
to provide for life insurance in the final judgment of dissolution. We agree
and reverse on this issue only, finding no error in the court’s award of
durational alimony.

   The trial court orally pronounced:

      The [former] husband will get his life insurance policy with a
      value of eight thousand nine hundred and sixty-one dollars.
      He is to keep that life insurance policy in place, in the sum of
      one hundred thousand dollars—I know it’s two hundred
      thousand, but a hundred thousand should be dedicated,
      should he die, to do two things: Cover the balancing payment
      on the house and cover alimony, which I will go into in detail
      shortly.
    The former husband agrees that the final judgment failed to include
this requirement. We therefore reverse and remand to allow the trial court
to include the former husband’s requirement to maintain $100,000 in life
insurance. Y.G. v. Dep’t of Children & Families, 830 So. 2d 212, 213 (Fla.
5th DCA 2002) (“The written findings must be amended to conform with
the oral pronouncement.”). We affirm on the alimony issue.

   Reversed and Remanded.

KLINGENSMITH, J., and ROBY, WILLIAM L., Associate Judge, concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2